IN THE SUPREME COURT OF THE STATE OF DELWARE

NORTHEASTERN AVIATION CORP., §
                             §
     Defendant-Below,        §                  No. 192, 2019
     Appellant,              §
                             §                  Court Below:
     v.                      §                  Court of Chancery
                             §                  of the State of Delaware
FRED L. PASTERNACK,          §
                             §                  C.A. No. 12082-VCMR
     Plaintiff-Below,        §
     Appellee.               §

                             Submitted: October 16, 2019
                              Decided: October 21, 2019

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                      ORDER

      This 21st day of October, 2019, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

Memorandum Opinion dated November 9, 2018;

      NOW, THEREFORE IT IS ORDERED that the judgment of the Court of Chancery

be, and the same hereby is, AFFIRMED.



                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                         Justice